 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Steelworkers of America,AFL-CIO,and itsaffiliated Local 1114andHarnischfeger Corpora-tion and Walter J. Zarski.Cases 30-CB-253-1 and30-CB-253-2December 7, 1970DECISION AND ORDERBy MEMBERSFANNING,BROWN,AND JENKINSOn November 20, 1969, Trial Examiner Thomas A.Ricci issued his Decision in the above-entitledproceeding, finding that the Respondent Unions hadnot engaged in any violation of Section 8(b)(1)(A) or(3) of the Act and recommending that the complaintbe dismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel and Charging Party filed exceptions and theRespondents filed cross-exceptions to the Decisionand supporting briefs. The Respondents and Charg-ing Parties filed answering briefs. The ChargingParties also requested oral argument.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision, the exceptions, cross-excep-tions, and briefs, and the entire record in the case,tand hereby adopts the Trial Examiner's recommenda-tion that the complaint be dismissed in its entirety, butsolely for the reason that Section 10(b) barred theissuance thereof.2The charges herein were filed and served on theparties on February 18, 1969. The 10(b) cutoff date istherefore August 18, 1968. The complaint alleges asviolative of Section 8(b)(1)(A) and (3) conduct of theRespondent International Union at its convention onAugust 19 through 23, 1968, affirming and adoptingfines which had been levied by the Respondent LocalUnion on the complainants :n 1967; and admittedactions of the Respondent Local Union on November28, 1968, and February 8, 1969, respectively, againstcertain of the complainants in threatening them withlegal action, and instituting suit against one complain-ant, for failure to pay the fines thereafter.The relevant facts are that on June 5, 1967, the 10complainants herein,who are members of theiThe Charging Parties' request for oral argument is hereby denied, asthe entire record in this case, including the exceptions, cross-exceptions,and briefs, adequately present the issues and positions of the parties2 In view of our Decision herein that in the circumstances of this caseRespondents, appeared at a hearing conducted by atrial board of the Local Union to determine whether,ascharged, they had violated the InternationalUnion's constitution by (a) "slandering or willfullywronging a member of the international union"and/or (b) "deliberately engaging in conduct inviolation of the responsibility of members toward theorganizationas an institution."On July 6, 1967, theLocal Union informed the complainants that theywere found guilty and fined in varying amounts forviolation of one or both of the foregoing constitution-alprovisions.Pursuantto the provisions of theInternational Union's constitution, the 10 complain-ants appealed tothe InternationalUnion's executiveboard, without any request that the trial board actionbe stayed. On May 15, 1968, following a hearingbefore and recommendation of the InternationalUnion's commission, the complainants were informedby the executive board that it was adopting thecommission's recommendations.These recommenda-tions were to affirm the action of the trial board but tomake the finesuniform in amount. Although theconstitution provided for an appealto the Interna-tional Union's convention, which was held on August19 through 23, 1968, none of the complainantsappealed to the convention. On November 8, 1968,the Local Union sent to five of the complainants whohad not paid their fines and were still employed by theCompany a letter reminding them of their failure toappeal the penalities to the International Union'sconvention,and requestingpayment of the fines byNovember 23, 1968, in order to avoid legal actionagainst them by the Local Union. Four of these fivecomplainants paid theirfines asrequested in the letterbetween November 15 and 23, 1968, but one did not.The Respondent Local Union filed suit against thisremaining complainant in the state court on February8, 1969, to collect the fine from him. The record doesnot reveal the disposition of the suit or whether thiscomplainant paid his fine. Thereafter, on February18, 1969, the charges were filed and served on theparties in the instantcase.On June 23, 1969,complaint issued herein.The General Counsel contended and the TrialExaminer agreed that Section 10(b) did not bar thecomplaint because the demand for payment of thefines and attempts to collect them by threat of suit,and suit, removed all doubt as to the Unions'intentions vis-a-vis thefines,and established coercionwithin the 10(b) period as to the above five complain-ants. It was the Trial Examiner's view that thisconduct constituted continuing coercion until thethe complaint was barredby Section10(b), we find it unnecessaryto reach,and thereforedo not adopt,the findings, conclusions, and recommenda-tions of the Trial Examiner insofar as they relateto the merits of the8(b)(l)(A) and (3) issues herein187 NLRB No. 4 STEELWORKERS,LOCAL 111423demand for money was either satisfied or abandoned.The General Counsel also contends that the imposi-tion of the fines was not final until the meeting of theInternational convention, within the 10(b) period, andthus all 10 complainants were coerced within thatperiod. We do not agree with these contentions.As to the five complainants who so far as the recordshows had either paid their fines or left the Companyprior to the attempts of the Local Union to collect thefines,we hold that in the absence of any provision intheUnions' constitution or bylaws providing forautomatic suspension of fines pending appeal, andbecause those employees failed to appeal to theInternational convention, the fines as to these fivecomplainants became final before the 10(b) cutoffdate. Cf.New Mexico District Council of Carpentersand Joiners of America (A.S. Horner, Inc.).3Theremaining five complainants likewise failed to appealto the International convention, and it similarlycannot be said that the convention took any action asto them.The Local Union's conduct toward these membersiscomparable to that of the union involved inInternational Association of Machinists and AerospaceWorkers, AFL-CIO (Union Carbide Corporation).4Inthat case, as in the instant case, the members of theunion engaged in alleged union misconduct, and theallegedly unlawful fines were imposed before the10(b) period. All that occurred of significance withinthe limitation period were threats of suit, and suit, tocollect the fines. As we did in that case, we shalldismiss this complaint because the claimed cause ofaction rests on pre-10(b) period conduct and it wouldbe necessary to find that that conduct violated the Actin order to hold that the Respondents' post-10(b)activitieswere unlawful. This the Board is forbiddento do.5 Under these circumstances, we must dismissthe complaint.ORDERIt is hereby ordered that the complaint herein be,and it hereby is dismissed in its entirety.3 176 NLRB No. 1054 180 NLRB No 135, reaffirmed upon reconsideration, 186 NLRB No.1385Bryan Manufacturing Co,362 U S 411TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Trial Examiner: A hearing in theabove-entitledproceedingwas held before the dulyiThe complaint also named as Respondent a District 32, apparently anintermediatebody of theInternationalUnion, but the General Counselagreed with the Respondents at the hearing that this District 32 was in noway involved in the case and should therefore be ignored in any furtherdesignated Trial Examiner at Milwaukee,Wisconsin, onAugust 12 and 13,1969,on complaint of the GeneralCounselagainstUnitedSteelworkersofAmerica,AFL-CIO,herein called the International Union Respon-dent,and its affiliated Local 1114,herein called the LocalUnion Respondent.'The issue of the case is whether theRespondents violated Sections 8(b)(1)(A) and 8(b)(3) of theAct by imposing internal union fines upon certain of itsmembers and by instituting court action to enforcecollection.Briefs were filed after the close of the hearing byall parties.Upon the entire record,and from my observation of thewitnesses,Imake the following: 2FINDINGS OF FACT1.THEBUSINESSOF THE COMPANYHarnischfeger Corporation is a Wisconsin corporationwith plants located in Milwaukee, West Allis, and Cudahy,Wisconsin, whereitisengaged in the manufacture ofindustrialcranes,excavators, and related equipment.During the past year, a representative period, it purchasedand received goods and materials transported in interstatecommerce valued in excess of $50,000 from points outsidethe State of Wisconsin. I find that the employer is engagedin commerce within themeaningof the Act and that it willeffectuate the policies of the Act to exercise jurisdictionherein.II.THE LABOR ORGANIZATION INVOLVEDIfind thatUnited Steelworkersof America, AFL-CIO,and its affiliatedLocal No.1114, are labor organizationswithin the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Picture of the CaseThe basic evidentiary facts upon which the entirecomplaint rests, established by documentary proof, are notin dispute. The documents were placed in the record at thestartof the hearing by stipulation of the parties. Theremainder of the hearing, when oral testimony wasreceived, added little of substance to the whole case, andconsisted largely of attempts to add color to and suggestinterpretations of what are indisputable acts and writtendocuments.On October 25, 1966, 14 employees, all members of theRespondents and all working in a single department of theCompany's plant, quit work in the middle of a shift; theystruck. One of the group wasalso aunion steward; he leftabout 30 minutes before the rest. The Company dischargedthe other 13 as theywere leavingthe building. Hoping tohave the men reinstated, the Union filed a grievance underthe existing contract, and, the matter being urgent, theparties jumped quickly into the thirdstageof the procedure,where at two such meetings, on October 27 and October 31,proceedingsZAbsent opposition, a motion by the Company to correct the transcriptis hereby granted and the transcript is corrected accordingly 24DECISIONSOF NATIONALLABOR RELATIONS BOARDtheCompany refused reinstatement on the ground theemployees had struck in violation of the no-strike provisionin the contract. It was agreed to go to arbitration.Within a few days the employees advised managementrepresentatives they wished to give a different version of theevents.The Companyagreed to hear them,arranged to taketheir written statements,and invited representatives of theUnion to be present. On November 9 and 14, nine of thedischarged employees gave statements to officials of theCompany, before a stenographer; agents of the Union werepresent.The burden of their story was to implicate thesteward in the strike and to shift the onus generally fromthemselves to him.With this, the third step grievancemeeting was reconvened and the Company agreed to anddid reinstate all 13 strikers. It also discharged the steward,on the ground of his conduct on the day of the strike.The Union then filed a grievance aimed at reinstating thesteward, theCompany was adamant, and contractarbitration followed. At an arbitration hearing in Decem-ber 1966, six of the employees testified before thearbitrator; essentially it was their separate statements thatformed the body of evidence supporting the employer'sposition.The arbitrator ruled against the Union; thesteward was finished. Later, internal union charges werefiled against 11 of the employees involved in the strike, theywere tried before a committee of members, 10 were foundguilty and fines were imposed. Some paid in August,September, and November of 1967. Reminder letters weresent to others and one, Walter Zarski, was sued in the StateCourt on February 4, 1969, for collection of the fine. Thecharge against the Union was filed on February 18, 1969.B.What are the Issues?The ultimateallegationof the complaint is that byimposing these fines on 10 emnloyees as a group, Local1114 first, and then theInternationalUnion by affirmingthe fines on appeal, violated Section 8(bXl)(A) becausethey restrained and coerced "employees in the exercise ofthe rights guaranteed in Section 7." It cannot, and it is notdisputed that a money fine, backed by suit at law forcollection, restrains and coerces the culprit involved.However, not every such internal fine imposed by a labororganization upon its members restrains and coerces withinthe meaning of Section 8(b)(1)(A) of this statute. Thus, afine for crossing a legitimate union picket line,N.LR.B. v.Allis-ChalmersMfg. Co.,388 U.S. 175, or one for exceedingan agreed-upon production quota,Scofield v.N. L RB.,394U.S. 423, do not so coerce. On the other hand, a fine forrefusing to join a union strike in violation of an existingcollective-bargaining agreement,Glaziers Local Union No.1162 (Tusco Glass Co.),177 NLRB No. 37, for filing unfairlabor practice charges with the Board,Local 138, Interna-tional Union of Operating Engineers (Skura),148 NLRB 679,or for filing a decertification petition seeking extinction ofthe union as bargaining agent,Local 125,InternationalMolder's and Allied Workers Union,178 NLRB No. 25, doescoerce illegally and does violate Section 8(b)(1)(A).3 Aminimum proposition dictated by these diversified preced-3The principle of the Skuracase wasexpresslyaffirmed by the SupremeCourt whenitenforced the Board's furtherholding that it is also illegal toexpel a member for filing chargeswiththe Board.N L.R Bv Industrialents is that there can be no determination that a union finein any given case is or is not unlawful unless there first be aclear and definitive finding as to precisely what conduct ofthe employee-member, what action which he chose to take,itwas that the union, by its internal charge and fineprocedures, sought to stop. And it seems equally clear,giventhe varietyof things union memberswill do, that inthis general area no single earlier decision will serve asdeterminative precedent for a fine aimed at curbing adifferent kind of behavior. Indeed, the General Counselconceded at the hearing that the instant case is a novel one,that there is no precedent for finding these fines to havebeen illegal,whatever the Respondents purpose may havebeen in bringing the charges at all.Difficultas the ultimate questionof law may be in thiscase,more elusive and vague is the answer to the necessarythreshold question as to the reason for the fines. All of theparties equivocated throughout the hearing;there was adeliberate multiple ambivalence, particularly on the part ofthe General Counsel, on this essential question. It startswith the complaint, which says the Union resented twothings the employees did: "furnishing information to andcooperating with the Employer during the processing of agrievance,""and/or for testifying in an arbitrationproceeding."At the start of the hearing the GeneralCounsel phrased all of this differently: "No. 1, by meetingwith the employer during a conference; No. 2, by giving adeposition at the request of the employer;or[emphasisadded] No. 3, by testifying when called by the employer inan arbitration hearing."As the hearing progressed the General Counsel addedfurtherdescriptionsof the asserted conduct by theemployees which had offended the Union. One of these wasthat they had told the truth, in their direct appeals to theemployer, in the signed depositions, or in their oraltestimony to the arbitrator. He offered to prove, out of themouths of the employees, that it was the steward who hadegged them on to strike and whose discharge grievance wastherefore justly rejected by the arbitrator. "I am merelyasking you to make supplementary findings concerning thesteward's encouragement of the walkout. That's part of mycase here, and you can'tmakethose findings based uponthat transcript [the transcript of hearing before thearbitrator]." Now the conduct which the fine was intendedto punish, became the act of telling the truth. Whether, withthe Trial Examiner finding, as of necessity he must beprivileged to do under such a theory, that the employeeshadnottold the truth, this complaint should now bedismissed, the General Counsel avoided saying.From this, the General Counsel then said that the evil isseen in the fact "that they [the Union ] violated their duty offair representation to these employees."Herethe theory ofillegalitywas completely shifted; it ceased to be a finepunishing direct dealing with the employer behind theunion's back, as it were, or giving testimony before anarbitrator, or telling the truth. The alleged offense to theUnion's sensibilitiesbecame, instead, the employees'Union of Marine & Shipbuilding Workers of America, AFL-CIO,391 U S418 STEELWORKERS,LOCAL 1114demand thatthe Unionrepresent them in the processing ofthe grievance.A copy of theinitial charges placed againstthe employeeswas received in evidence.It refers only to general languagein the union constitution about "slanderingor willfullywronging"a union member,and conductin violation of amember'sresponsibility to the Union "as an institution."The subsequent letter sent each employeeto advise him ofthe decision and fine,after a trialby a three-man board,merely restates the general terms of the charge.And thereportof theInternational Commission,a body of theInternationalUnion whichconsideredthe employees'appeal,speaks in no more definitive terms as towhat theoffensemay have been. Asked atthe hearing to state moreexactly what it was that the employeeshad done for whichthey had been fined,counsel for the Respondents refused todo morethan to refer to this general language from theInternationalCommission report.The defense rests essentially on the assertionthat theemployees had undercut the legitimate bargainingagent byengaging in collateral bargainingwith the employer andthereforecould lawfully be fined, as permitted by theproviso toSection 8(b)(1)(A)of the Act: ". . .thisparagraph shall not impair the rightof a labororganizationto prescribeitsown ruleswith respect to acquisition orretention of membership therein."The firstquestionto be decided, therefore,is the factualissue of determining what actsof the employees lay at thebasis of the internal union charges and fines.Thereisa separate allegationin the complaint that bythese union fines the Respondents also refusedto bargainwiththe Companyin violation of Section8(b)(3) of the Act.Thisallegation will be betterappreciatedafter resolution ofthe major issue of the case.C.ThePertinent Facts1.The work stoppageIn keeping with the current contract the 13 employeeswho quit work on October 25, 1966, were being paid at aratelower than employees in other departments doing thesamekind of work, and they were therefore disgruntled.One of them, Ralph Cartwright, had a few weeks earlierfiled it grievance for this reason, but it had failed. To a man,about 7:30 in the evening, in midshift, each of them went tothe nurse for a sick slip, and asked for a pass to go home.They were not ill. As they were leaving their foreman toldthem they would be discharged if they left. HaroldMcLaughlin, the steward, left work about half an hourbefore this, on theexcuse, not true, that his wife was ill andneeded him at home. This was a strike by the 13 men, andby McLaughlin as well. The strike was in violation of thecontract, and the 13 men were that day discharged.2.Meeting at the union hallthat same eveningBy arrangement made before leaving the plant, all 14proceeded to a bar to discuss the matter.They telephonedthe then president of Local 1114,Fred Kelber,and agreedtomeet him at the union hall later.From the tavern, or25taverns, everybodyproceeded to the union hall,where therewas talk with Kelber and with Fred Myers,the Local 1114vice presidentwho 5 dayslater assumed the presidencybecause Kelber changed jobs to become a staff representa-tive of the InternationalUnion.Kelber told them they hadviolated the agreement and that the best chance ofprevailingupon the Companyto take them back was if theyoffered to return immediately while he made an appeal tomanagement.They refused to go back,and I creditKelber's testimony that the discharged men continued theirprotest that the pay rates were wrong and the entire unionmembership should bring pressure on the Company.Beforethe meeting was over 11 of the men signed a grievance formaddressedto the Company.It reads:TerminationWe the undersigned feel we wereunjustly treated bybeing terminated for leaving the plantearly due toillness&personal reasons,therefore we demand to becompensated for all wages lost due to termination.3.Thegrievance of thedischarged employeesTwo days later,on October 27, Kelber,Myers,and thesteward, together with a Mr. Lusher,an Internationalrepresentative,all for the Union,met with three companyrepresentatives to consider the employees'grievance.Conceding the Company's position that the strike had beena contract violation,the Union asked that discipline belimited to the loss of interim earnings and the men bereinstated.The Companyremained adamant and theparties agreed to meet again on October 31. They did so,with the same persons present.Each party held firm to itsearlier position and it was agreed to go to arbitration.The same representatives met again on November 16. Bythistime nine of the employees had given writtenstatements to the Company.Now the Company, on theground that further investigation-the nine written state-ments,caused it to believe the men had been misled,agreedto reinstate the men on November 21, and to reduce thedisciplinary action to loss of such interim earnings. Thegrievance was considered settled on this basis.4.Union meetings of all stewardsOn November 1, 1966, 12 of the discharged employeessigned ajoint request for a general membership meeting. Itreads as follows:We the undersigned request a special membershipmeeting at the earliest possible date, for the purpose ofdiscussing our discharge cases.We also request thepresence of the entire executive board.The general membership meeting requested by thedischarged employees was never held. Instead,these peoplewere heard at a regular monthly meeting of stewards, heldon November 2. After other matters had been disposed of,there was much discussion of the October 25 walkout andthe consequent discharges.Many views were expressed: thewalkout had been illegal,there should be a general"walkout,"there should be arbitration,etc.Steward 26DECISIONSOF NATIONALLABOR RELATIONS BOARDMcLaughlin gave his version of the events.According totheminutes of the meeting placed in evidence,WinfredStolze,discharged,"informed the Executive Board that hehad been approached indirectly as to exposing the leader ofthe alleged walkout with the indication that the rest of themen would be returned to their jobs."JerryMatter, alsodischarged,acted as spokesman for the employees. Asummary statement attached to the minutes of the meetingshows he said the following:1.Men told to sign blank paper with understandingmen will walk out together.2.Steward also signed this paper that he was with men100%.3.This paper had no writing on it but was a verbalexpression.4.Men led to believe that they should say nothing toanybody including all Supervision.5.Men led to believe that Whole Union was 100%behind walkout and that brother Fred Kelber wasbehind it.6.Men told to go to nurse and report sick whileSteward had excuse that his wife was sick.7.Men told where to meet after walkout by Steward.8.Men were not told individuallytheywere violatingcontract, some were told in groups of 3 or 4.9.Men were led to believe that they would beineligible to attend Executive Board meeting.10.Men went to nurse in groups of 2 or 3.11.Reason for walkout-differences in pay rate topeople doing samejob.12.Superintendent Del Krause asked men in office toair problems.13.Everybody has a gate pass.This was the first time there was any serious talk ofMcLaughlin being responsible for the decision of the other13 to strike.Reference to his participation in the strike therehad been,but the thought that the large group might nothave misconducted themselves but for the activities of thesteward was simply a new idea as far as the union officersand the membership as a whole were concerned. Therefusal of the 13 to file charges against McLaughlin thatnight proves how tongue-in-cheek the entire attitude was.In the end a vote was taken and it was to press the dischargegrievance to arbitration.In the corridor outside the hall a number of employeescontinued that discussion with Kelber. He told them in hisopinion there was little chance the Union would prevail inthe arbitration,and that judging by his experience thearbitration proceeding would take 4 months, if not more.5.The employees turn to the CompanyDuring the questioning of witnesses at the hearing thereappeared between the lines a subtle disagreement betweenthe parties over the question whether it was the employeeswho first conceived the notion of telling the Company theirstones,or whether it was the Company which took theinitiative to draw them out. What difference definitiveresolution of thismatterwould make in the ultimatecontentions of the parties was not clear,for,as statedabove,the lawyers equivocated as to their fundamentalpositions.For what it is worth,Ifind that althoughmanagement representatives did nothing to discourage theemployees from coming directly to them,the whole idea ofgiving statements directly to the Company was born in theminds of the 13 discharged persons as a group.The employees met twice as a group,once at the home ofWinfred Stolze and once at the home of Lyle Bartel. All 13were at Bartel's house and all but one or two at Stolze's.The dates of these gatherings are not clear on the record,but they did take place at about the time of the October 31second meeting of the grievance committee and no laterthan the November 2 gathering of the stewards at the hall.Cartwright,the first employee witness,started by sayingthat at Stolze's house the men talked about their situation,and that at one point Stolze told them"his wife had heardfrom some representative in the company at the placewhere she worked,in a restaurant some place,he didn'tstate exactly who it was or what the place was, that thecompany didn't know actually what had taken place duringthewalkout."As Cartwright continued,his testimonybecame even less clear:". . .we had tried to contactsomebody from the company by telephone,Idon't knowwho was talked to exactly,and they had said the company,whoever spoke from the company said we should go andtellour story to the Union,that was as far as the wholemeeting had taken place."Stolze'swife was not called as a witness.Her husband,also called by the General Counsel,only added confusionto the wholestory. "I came home from work,my wife saidMr. Losse [company vice president of industrial relations]had called; not Mr.Losse,she said someone called and saidIwas supposed to call Mr. Losse,which I did and I askedhim what he wanted, and he then explained to me he gotword some of the people would like to give their testimony,and I said, 'I don't know,if they ask I'll tell them what yousaid,'so I called Joe Till and told him what he said,and toldhim it was strictly up to the men,what they wanted to doabout it." "...Idon't know who left the message,I askedmy wife about it, she still doesn't know,she said it could beanybody.I talked to her last night about it." Aside from thisvacillation in hisstory,Stolze was not a credible witness, forhe deliberately evaded questions and showed unmistakea-ble hostility to the General Counsel.Against these witnesses,the story as told by Losse,for theCompany, was clear and direct.He said a message hadreached his home for him to telephone Stolze,and that hedid so on November 5, when Stolze spoke as follows: ".. .he said he would like to have the discharged employeesmeet with the company as soon as possible,because theyfelt they wanted to tell their side of thestory."Losse agreed.Itwas between November 2 and 6 that the employeescommunicated with Losse. In consequence six of them metwith himin the company office on November7:Till,Pellowski,Dalberto,Cartwright,Matter,and Stolze.Present with the vice president of industrial relations wereHarold Joy, director of labor relations,and Mr. Surmacz,vice president of manufacturing.Here,as Mr.Joy testified:"The employees started telling us what had happened thenight of the walkout, just what the circumstances were,what the real facts were on the walkout,how they felt theyhad been led into it by their steward and therefore they feltthey weren'tentirely wrong and to blame for the whole STEELWORKERS,LOCAL 1114thing."The end resultwas that arrangements were made tomake written statementsat the YMCA on November 9.I credit Losse.No reason was shownwhy the Companyshould wish to search for reason to change its twice-statedposition to reject the 13-man grievance.There hadbeen twoearlier strikes in violation of the contract,and each time theCompanyhad warned it would take drastic action.This iswhat it did.In contrast,the employeeshad not appeared atthe grievance meetings;their position had been defendedby the unionofficers instead,including the steward himself.Theywereout of workand the indication was it would bemonthsbefore an arbitration proceedingcould possiblyrestore themto the job. They couldonly gain ifa new storywere told tothe Company.On the 8thLosse called the union agentsto advise themhe would take statements from the employees and to invitethem to be present.Three union agents appeared on the9th, when six employees gave statements,and again on the14th,when three more employeesspoke to the Company.The statements are substantially consistent,althoughvarying indetail;they explain why the employees struck,how theyplanned to act in concertby deceivingthe nurse,how theyasked StewardMcLaughlinfor his opinion, howhe did not discourage them but expressed assurance therewould besuccess and no adverse developments, and how hejoined byhimself leaving 30 minutesbefore they did.6.Discharge of the steward and his grievanceH L. Joy, thedirectorof labor relations, saidMcLaughlin was discharged the afternoonof November 14.Apparentlythiswas after the second group of employeestatements had been received.A grievance was filed onbehalf of the steward and again the partiesquickly jumpedto the third stage of the grievance procedure.Itwill be recalled that theCompany agreedto reinstatethe 13 on November 16. Immediately thereafter, on thesame day, the McLaughlin grievance was considered by thesame representatives.The Companyheld firm andarbitrationwas set.On December 28 and 29,1966, thearbitrator heard testimony;six of the nine employees whohad signed statementsat the YMCAappeared as witnesses.In his decision,issued on March 18,1967, the arbitratordenied the grievance.He found in fact McLaughlin "wasaware that a walkout was in the making," "he failed to takesteps to prevent the work stoppage or to keep his supervisorinformed,"and therefore deserved a severe penalty. Thearbitrator expressly refused to find the steward had"initiated or incited"the strike.7.Theunion charges and finesOf the 13 employees-exclusiveof the steward-whostruck,the complaint names10 of themas having beenunlawfully charged andfined withinthe Union. Eight ofthesehad given statementsto the Company in the YMCA:Stolze,Matter,Bruss,Cartwright,Kingsbury,Pellowski,Dalberto, and Zarski. The 9th mannamed in the complaintisRobertAlger; he did notgive a statement,but he didtestifyin the arbitration.Joseph Till,the 10th man and lastin the complaint,neither signed any statementnor gave any27testimony.And of the 10 only6 appeared as witnesses atthe arbitrationproceeding.On May16, 1967, "the stewardbody" of Local 1114preferredcharges against 11 employees,the 10 named inthe complaint,plus Balsewicz.Balsewicz had signed astatementfor the Companybut did not appear before thearbitrator.Identical letters sent to each of these 10,in partreading:The Steward Body of Local 1114 USA-AFL-CIOherebyprefers charges against you for violation of thefollowing provisionsof the Constitution of the UnitedSteelworkers of America,ArticleXII,Section 1, (g)willfullywronging a member of the InternationalUnion,and (m)deliberately engaging in conduct inviolation of the responsibility of members toward theorganization as an institution.All the men appearedbefore a trialboardof threemembers onJune 5, 1967. Longhandminutes of theproceedings were made,and are now in evidencehere. Thetrial committee found Balsewicz not guilty,Alger and Tillguiltyonlyunder clause(m) of the charge,and theremaining eight guilty under both clauses(m) and (g).At a general membership meeting later one man wasfined $25, three were fined $50,and the rest $100.Therewasan appeal to the InternationalUnion'sInternational Commission,which heardthe employees onJanuary 24,1968. Eight of the fined employees appeared inperson andspoke.The Commissionapprovedthe fines asthey stoodand the employees were advised,on May 1,about theCommission's report and that the InternationalExecutive Board would review the actionon May8,wheretheywould again have an opportunityto be heard. TheExecutive Board then also approved all of the fines asoriginallyimposed.By thisdate-May 8,1968-when the final step wastaken withinthe Unionto make imposition of the 10 fines aclosed matter-3 of the employeeshad left the Company:Dalberto on February 16, 1967, Matter on April 14, 1967,and Kingsbury on January1, 1968.Whether or not thesemen ever paid the fine,and whetheror not theyremainedmembers ofthe Unionafter leaving this employment, therecord doesnot show.Two paid theirfineswhile stillemployed,but beforeNovember 1968: Alger on August 19,1968 and Pellowski in September 1968.On November8, 1968,the financialsecretary of Local1114 wrote tothe remaining five to remind them of the finalaction concerning the fine and to demand payment asrequiredby the Union's constitution.Four of thepersonswho receivedthis dunning letter then proceededto pay: Tillon November15,Bruss and Stolze on November 18, andCartwright on November 22.ThisleftZarski,fined $100,the onlydelinquent.Hereceived a letter fromthe Union's lawyer on December 28,1968, demanding immediatepayment by January 10 if hewished to avoidsuit.On February 4, 1969,he was servedwitha summons and complaint in the StateCourt ofWisconsin. It does not appear that he ever paid the fine.The initialcharge in this proceeding was filed onFebruary 18, 1969. 28DECISIONS OF NATIONALLABORRELATIONS BOARDD.Analysis1.Section 10(b): 6-month limitationTheRespondents ask for dismissal of the entirecomplaint on the ground that evenassuming it was illegalto have imposed thesefines, the unfair labor practices werecompleted with finality by May 8, 1968, when the ExecutiveBoard affirmed the International Commission, and that thiswas morethan 6 months before the filing of the charge. ForthisdefensetheUnionreliesprimarilyuponBryanManufacturing Co.,362 U.S. 411.In essence, the contrary argument made in support of thecomplaint is that the major bite of any fine is the ultimateenforcement in collection proceedings, when all doubt as toimposition of the fine is ended, and the pay-or-else time hasarrived.The position concedes, as it must, that even adetermination that there be a fine brings a coercive effect tobear upon the accused, but goes on to theorize that thefollowup lawyer's claim particular act of his, and someother for having done something else. This letter, and thenthe suit at law, areakin to continuing coercion until thedemand for money is eithersatisfiedor abandoned. If thisbe a persuasive view, it follows that the five members whoreceivedtheNovember 8 letter were subjected to directillegal coercionwithin the 6-month period before February18, 1969, to say nothing of Zarski, who was served with asummons and complaint in the very month of February.The employee whose discharge was considered in BryanManufacturing, refused to join the Union and lost his jobfor that reason. The Respondent Union had caused thedischarge, and the basis for its action, vindicated in theSupreme Court, was a union security collective-bargainingagreementvalid on itsface asexpressly permitted by thestatute.The pressure for money, which the Respondentshere put on five employees in November 1968 and again onZarski the following February, had no suchprima facielawful warrant.I find no merit in the defense resting upon Section 10(b)of the Act.42. The principal issueAs stated in the beginning, there can be no finding of astatutory violation in a union fine unless first the employee-member conduct said to have offended the Union befixed -and proved. Some conduct by members is properlysubject to internal fine, other is not. In this case the conductmust have been the same by all 10 involved. There is noallegation, nor was it even obliquely suggested throughoutthe proceeding, that some may have been fined for onereason and others for different reasons. Indeed, theprosecution took pains to stress the contention that all weretreated alike by the Union, and that all must be viewed ashaving engaged in the same conduct deemed punishable bythe trial board.Moreover, the documentary evidencereceived,upon which virtually the entire case rests,precludes any finding that one member may have beenfined for one particular act of his, and some other for4See,Local 248, UAW (Allis Chalmers),149 NLRB 67, 76. Compare,N.L.R.B v Local 269, IBEW,357 F.2d 51 (C A 3), enfg., 149 NLRB 768having done something else. This characterization of therecord is conceded.The facts here stated show,among other things, thatsome of the men "cooperated" with the Company andothers did not, that some gave written depositions andothers did not, that some testified before the arbitrator andothers did not. In his brief the General Counsel blurs theseclear differences by saying"no valid distinction can bedrawn between the three meansby which theyrepresentedtheir position and account of the walkout . . . no rationaldistinction can be drawn relative to the stage at which eachindividual participated in the process."Notwithstanding this attempt to call all colors by onename, the fact is that starting with the complaint andending with the brief,the General Counsel lists no less thansix different forms of conduct as the behavior which theUnion is supposed to haveresentedand which constitutedthe basis of the charges and fines. They are: (1) they [theemployees] "cooperated" with the Company [presumablythis refers to the group action in sending a delegation to theoffice on November 7 to inform the Company of what theemployee group as a whole wanted to have presented to thefuture arbitration proceeding on the discharge grievance ofall ]; (2) they "furnished information" to the Company [thisis the matter of some giving and signing depositions onNovember 9 and 14]; (3) they testified before the arbitrator[6 of the 10 gave such testimony as company witnesses onDecember 28, 1966]; (4) in the course of the arbitrationproceeding they urged a position at odds with that of theconstituted union agents and officers; (5) they set their ownpersonal interests against that of a unionagent-should theystay fired or should McLaughlin be dismissed instead?-;and (6) they told the truth.a.Failure to prove a prima facie caseI shall recommend dismissal of the complaint allegationthat the union fines were in violation of Section 8(b)(1)(A)of the Act, for two separate and distinctreasons.The first isbecause the General Counsel has failed to state and toprovea causeof action that can be coherently andintelligibly appraised.The reason for the fine stated,as it is,variously,alternatively, inconsistently, inmost formsconcededly applicable only to some of the total group of 10members and not to others,makes it impossible to giverational consideration to the legality of any fine here. Thelaw as it stands makes unmistakable that unless thecomplaint, however articulated,presentsa definitive andclear-cut assertion as to what the particular employeeconduct said to be protected by the statute was, thelogically second-place question-is the fine to curb suchconduct illegal-cannot be reached. Unless, of course, it isto be presumed that because it was the Union that imposedthe fine an unfair labor practice was committed.5 Butgeneralities about public policy, subtle insinuations ofdishonesty, unproved charges of ulterior motive, are notenough, and cannot serve as substitute for the primaryburden upon the General Counsel to state and prove, at thestart, the true reason for the fines.Brief comment upon the8Cf.Local 35 7,Teamstersv N L R.B,365 U.S. 667. STEELWORKERS,LOCAL 111429diversified,elusiveand ever-shiftingcauses forthe fines,under the multifacetedassertionadvanced by the GeneralCounsel, will suffice to illustrate why there can be noobjective evaluation of the ultimate complaint allegation inthis case.When a union member is fined for the fact, andclearly for the fact, that he appearedas a witness-before thearbitrator in a contract arbitration proceeding, an under-standable argument could be made that the situation isanalogous to testifying in an NLRB proceeding. But this isnot that case, because four of the men never appearedthere, and the General Counsel insists no distinction can bemade between the activities of some in the total group asagainst that of others. Some, but not all, went directly to theCompany, after the regular contract grievance proceedingconferences,and told management a differentstory; theyoffered to give the Company signed statements at variancewith the position that the Union had been urging inprocessing their grievance. The prosecution compares thisconduct to that of a member filing a charge against hisunion with the Labor Board, and therefore urges theSkuracase decisionfor a finding of illegality. And to facilitate thisjump between an employee turning to the employer forvindication of his statutory union activities right and resortto the NLRB for enforcement of the law, the GeneralCounsel blandly says the two steps are one and the same.Quite apart from the idea that an employer now fills therole of custodian of his employees' right to deal with himthrough a union-a contention that merits no answer atall-how does one discuss two such divergent concepts asthough they were one and the same? Apples are not pears.The revolving riddle continues. Four hundred pages oftestimony taken by the arbitrator 3 years ago tell the storyof what happened during the wildcat strike of October1966. He sustained the discharge of the steward but wascareful to call nobody a liar; he deemed the steward guiltyof omission, or acquiescence where he should have strainedto protect the employees against their own folly. At thehearing here the General Counsel offered to have thewitnessesretell thewhole story of that night, and hispurpose was, he said, to prove that as between McLaughlinand the employees later fined, the latter told the truth. Heasked for an express finding by the Trial Examiner that thesteward encouraged and was himself responsible for thestrike, "and you [the Trial Examiner] can't make thosefindings based on that transcript [the testimony before thearbitrator]." The reason for the later union charges was,according to the brief, because the testimony of theemployees was truthful. Does this mean that employeeswho lie at an arbitration hearing may be disciplined by theUnion? More important, does it mean that under the rule oftheSkuradecision amember who files a false, orunprovable charge with the Board may be fined by hisunion, and that only the man who files one that later standsup is protected? Both these questions must be answeredaffirmatively, if the offer of proof as to who told the truth tothe arbitrator has any relevance to the issue of this case.The General Counsel purposefully skirted these aspects ofhiscase,with the result that there stand completelyinconsistent factual assertions as to the true reason for thecharges and the fines.There is more. Apparently without regard to any and allof the foregoing, the contention is then made that theoffense really lay in the employees having taken a position,in the overall handling of their discharge grievance, thatclashedwith the arguments being made by the unionagents. Every union member is said to have a right to insistthat the union grievance committee represent him in hisgrievance on a basis acceptable to the member. Then comesstillanother reason for the fine, and it is that the events ofOctober 25 endangered the positions of both the 13-mangroup and of the steward. Somebody had to suffer and theemployees thought it right it should be McLaughlin, andnot they. This fact of McLaughlin being a steward made thegeneral membership particularly resentful of the unilateralaction of the 13 in going directly to the Company. Underthis view McLaughlin's status as a union agentbecomes thecritical element proving illegality in these fines. And againtheGeneralCounsel leaves unanswered the resultantembarrasing question: had McLaughlin not been a steward,but simply a 14th man who perhaps first inspired the othersto strike and then ducked for cover, would the Union havebeen privileged, under the proviso of Section 8(b)(1)(A), toimpose the fines and insist upon acceptance, by individualmembers, of the composite officer group judgment as tohow to process the grievance?Itmay be that the prosecution's failure to choose any oneof these many possible grounds for the fines, and topredicate the complaint on a definitive and understandablebasis,resulted from the ambiguities, vagaries, inconsisten-cies,and generalities appearing throughout the manydocuments placed in evidence. In justice it must be saidthat it is virtually impossible to put the finger on a singleact,common to all 10 of the persons covered in thecomplaint, as the basis of the union charges. Be that as itmay, unlike inconsistent and alternative theories of lawargued from a given set of basic factual assertions, anessential factual allegation cannot be pleaded as a multiplechoice.Whatever the explanation, I find that the recorddoes not provea prima faciecase in support of thecomplaint and shall therefore recommend dismissal.b.The reason for the union charges: ConclusionA reason for the fines there has to be and it must havebeen one applicable to all 10 of the men successfullycharged. The language used by the Union and set out in thewritten charges placed in the hands of each member merelysets out general provisions from the constitution,languagetoo all-embracing to permit specific findings. The strikerswere treated as a group, when charged, when tried beforethe union committee, and when served with the penaltynotices. This last, the final document, is worded the same inall 10 cases.Of particularinterestis Joseph Till, who gaveno written deposition to the Company and who did notappear at the arbitration hearing. There must be a commonbasis for joining him with the rest.On the record as made, the best source of information asto what thiscaseis all about is the minutes of the internalunion trial when the men were told why they had beencharged, when their defense arguments were heard, andwhen the substance of theissues wasdiscussed. The hearingwas most informal, the notes sketchy, on occasion hardlylegible, and very often rambling and out of context. One 30DECISIONS OF NATIONALLABOR RELATIONS BOARDdung can be said with certainty: no single act by any oneman, no particular conduct by any group of them, noisolated aspect of the total events which had occurred,stands out as of greater significance than any other.There were available in the room the depositionspreviously signed by the employees and the transcript oftestimony taken before the arbitrator. These served toreveal all that had happened before. The fact that thewritten statements and the arbitration hearing testimonywere used there is not sufficient reason for narrowing thebasis of the charges to the mere fact of signing depositionsand to testifying. The talk that went on covered all thepreceding events.Fair appraisal of the evidence in its totality, and dueregard for the logic required to consider the case as a singleissue applicable to all 10 members fined, warrants thefinding, which I make, that the charges were filed because,acting unilaterally and outside the contractually establishedgrievance procedure, the men went directly to the employerto alter the course of the collective-bargaining process thatwas going on and to further their individual interestsagainst those of the Union as an entity.6 By such conductthey undercut the statutory authority of the exclusivebargaining agent, and could properly be fined by the Unionin keeping with the proviso to Section 8(b)(1)(A): ". . . thisparagraph shall not impair the right of a labor organizationto prescribe its own rules with respect to the acquisition orretention of membership therein." The complaint musttherefore be dismissed.The realities are clear enough. Fourteen men struck,including McLaughlin. The Company discharged 13, but itcould as well have dismissed McLaughlin also. Later thatevening, first while drinking beer and later, at midnight, indiscussion with the union officers, all of the men were stillaroused and determined to close the whole plant. Theyrejected the sane advice of the officers to return immediate-ly to the Company and offer to resume working. It was onlywith the urgings of Kelber and Myers that they signed theformal, contract grievance form and agreed to have theUnion attempt to get them not only their jobs but also whatmoney they were losing while not working. And the Unionpromptly pressed the grievance, even jumping the prelimi-nary stages. The Company was tough; twice-on October27 and 31-it condemned wildcat strikes and refusedreinstatement.The Union's only choice was to go toarbitration and it prepared to do that. Vice PresidentKelber candidly told the discharged men their chances wereslim and it would take some months in any event.Understandably they were unhappy; understandably theywould seek to do something about their plight. And so, 2days later, at the general steward meeting of November 2,they chose a spokesman-Gerald Matter-to implicateMcLaughlin in the strike and to somehow make it appearthe fault was his. With this, the Union asked did the menwish to prefer internal union charges against the steward;they refused to go that far.But they did, at the same time and in a day or two,assemble twice in the home of one or another of the group,to discuss what course to take. They decided to go to the6The processingof grievances during the lifeof a collective-bargainingagreementis a form of collectivebargaining within the meaningof the ActCompany in order, somehow or other, to get their jobsback.Losse, the company officer, when told the menwanted to see him about all this, said it was not necessaryforallto come, it would be enough if they sent arepresentativemember.Among those who went, onNovember 7, was Till. And they now described the eventsof the October 25 strike in a way that showed McLaughlin,for the least, to have been a striker himself.On hearing their stories, orally and then in writing, theCompany took them back and fired McLaughlin. At thehearing in this proceeding, 3 years later, both the GeneralCounsel and the Company insinuated, but did not directlyavow, that McLaughlin caused the men to strike. He didnot. The reason why the men struck is clear on the record;they struck because they felt they were underpaid; aspecific grievance so claiming had been lost only daysearlier.They talked to the steward about striking, and hedid not attempt to dissuade them; he even cooperated andjoined them. He was foxy and covered his departure moreconvincingly than they did. But it was not he who wasresponsible for the strike. Indeed later that evening the mencontinued to protest, at the union hall, that it was not rightfor others to be paid more than they and that everybodyshould quit to support their demand.Interwoven through the briefs supporting the complaintis the thought the Union preferred its steward over rank-and-filemembers, and therefore failed to represent allemployees in the bargaining unit equitably. Presumably theUnion could have avoided this charge only by offeringMcLaughlin as a sacrificial lamb in return for the jobs of 13men. But all 14 were equal offenders under the currentcontract so far as the Company was concerned. A no lesspersuasive argument could be made that the Company hadno adequate reason in the end to choose McLaughlin forpunishment and go easy on the others who had shown asmuch contempt of prior warnings against wildcat strikes.No charge of ulterior motive was made against theCompany, and I make no finding of improper conductagainst it. But it is a possible speculation whether theCompany may not itself have seized the moment to givevent to an union animus by striking only at the union agent.The further suggestion that Kelber, of the Union, sent themen to the Company to give statements endangeringMcLaughlin's job, is totally unwarranted on the evidence.Nor is there any significance in the fact the officers madeno effort to prevent the giving of statements on November 9and 14, or even the employee testimony of the arbitrator.The union agents were told they could come to the YMCAonly as observers, and the action of the employee groupremains from first to last purely a unilateral movebypassing the union hierarchy. And if the union member-ship, or its stewards who later filed the charges against these10men, waited until after McLaughlin's arbitration wasdecided, their patience adds no support to this complaint.The delay may have resulted from no more than a properexpectation that the calmer things remained until thatquestion was decided, the better the chances McLaughlin,like the others before him, might have been restored towork.Bethlehem Steel,89 NLRB 341 STEELWORKERS,LOCAL 111431If there be such a thing as a purely internal unionsquabble,something that concerns no outsiders and thatought properly be left to the membership as a whole toresolve howevertheychoose to live together,this is it. Ifthere be a situation where the statute intended the Union tobe free to"prescribe its own rules with respect to .. .membership...,"clearly it must be when one group setsitself up to flaunt the regularly established procedures forrunning union affairs in an orderly fashion.No precedentto the contrary has been cited.To the extent that dicta in other decisions reach thissubject it supports this view."The employee may disagreewith many of the union decisions but is bound by them.The majority-rule concept is today unquestionably at thecenter of our federal labor policy."Allis Chalmers,supra. Apersuasive analogy appears to the case of direct bargainingnegotiations preceding a contract,where of necessity theunion committee evaluates the interests of diverse categor-iesamong the employees embraced within the singlebargaining unit.A balancing of interests towards achievingoverall benefit must be made.There will be those who feeltheultimatebargainwasweighted too heavily, orunreasonably in favor of fellow members.But: "Thecomplete satisfaction of all who are represented is hardly tobe expected.A wide range of reasonableness must beallowed a statutory bargaining representative in serving theunit it represents,subject always to complete good faith andhonesty of purpose in the exercise of its discretion."FordMotorCo v. Huffman.Itwillnot do for a litigant here after the event tocharacterize the position taken by the Union at the Octobergrievancecommittee conferences as "technicalities,""perfunctory and restrictive,"of "untenable nature," or"practically equivalent to a refusal to process the grievanceat all." It may not have been much,in view of the obviousindefensibilityof the wildcat strike,but the unionrepresentativeswere doing the best they could in thecircumstances.All 14 men had struck,but only 13discharged.If in the judgment of the lawyers who wrote thebriefs the Union lacked"good faith and honesty"becauseitdidnot put McLaughlin on the spot,theirs is only apersonal opinion,and hardly determinative of the law.The reality that the 10 men-truly defectors from unionranks-made a shambles of the regular grievanceprocedure,isnot altered by saying,as does the GeneralCounsel's brief,that"Section 9(a) of the Act grants anindividual employee the right to present his grievancedirectly to the employer."It is one thing for a dischargedemployee to go to the employer himself to handle his ownaffairs. It is quite another for him to file a contractualgrievance through the union of which he is a member, andthen,during the heat of the proceeding,insist that it belitigated as he, in disagreement with the officer body, seesfit,even to the extent of simultaneously dealing withcompany representatives behind the Union'sback. Thefines imposed in this case were not directed against thesemen merely as employees of the Company,but rather asmembers of the Union.And it is with union membershipthat the proviso to Section 8(b)(1)(A) is concerned.That iswhy, in theAllisChalmerscase, the Supreme Court said:"Integral to this federal laborpolicyhas been the power inthe chosen union to protect against erosion its status underthat policy through reasonable discipline of members whoviolate rules and regulations governing membership."3. Section8(b)(3)There is nomerit in the further complaint allegation thattheRespondentUnions refused to bargain with theCompany inviolation of Section8(b)(3) of the Act. Thischarge rests upon the samestory told above.The complaintdetails that the Union"deprived theEmployer ofpertinentevidence bearing upon the merits of a grievance"arisingunder the contract.The contention is explained in the briefas the counterpart to an employer's obligation,on demand,to furnish relevant information to a union,under Section8(a)(5) of theAct, toenable it to bargain intelligently.To start with,the reason for the fine was to enforce aproper concernin anyunion that its members not derogatethe dulyconstituted structure of its organization and notdisrupt its lawful functioning as the representative of allemployees in the bargaining unit.The purposeof the finewas not to conceal data, or to suppress evidence-ascharged here.The analogyto Section 8(a)(5) of the Act isill-taken inany event. The firstelement of any wage datacase is that the union must demandcompany recordinformation before it can be found that the refusal tofurnish it was an unfair labor practice.There was nodemand for anything here;theCompanyfilednogrievance, the Companywanted nothingof the Union. Ithad taught the employees a lesson-not to strike during thelifeof a contract-and it wanted that lesson to stick.Moreover,it is difficult to perceivehow the Company couldhave askedfor anyinformation or evidence it knew nothingabout. It was the Unionthat sought to get thejobs back foritsmembers; it wasthe Unionthat wanted something.The real purportof the complaint on this point is that inthe processing of a grievance,and, I suppose,at any stage inthe collective-bargaining process,if there be a version ofevents, orany fact,that can favor the position of theemployer,the law requires that the union volunteer it to theopposing side of the table.If this be a correct reading of thestatute,itfollowsthat any employermust bring to thebargaining table all those of its records that can conceiva-bly give support toa union's economic demands, regardlessof whether the union asks for them,or even knowsthat theyexist.In short, each side must be the helpmate of itsopponent in the economic struggle of the collective-bargaining process.Ido not read the statute,or the decisional precedents, inthis fashion,and shall therefore dismiss the complaint in itsentirety. In the day-to-day handling of grievances under acollective-bargaining agreement, the parties are best left totheir own resourcesin the privacyof the conference room;it isby free andunhampered discussion that disagreementsare settled and economic calm replaces industrial strife. Itwould be unhealthy, in the sense of frustrating freedom ofmovement by the negotiators,were the Governmentprivileged to keep a sharpeye over theshoulder of eachpartyto assurethat theyact and speakfairly,with opencandor,and with a due regard for the interests of theopposition.An equally convincing argument might be made on this 32DECISIONSOF NATIONALLABOR RELATIONS BOARDrecord that the refusal to bargain was committed by theCompany. Regardless of whether it was Losse, vicepresident of industrial relations, who invited the employeesto his office as a group, or, as really happened, it was thegroup of 13 acting in concert who came to him to save theirskins,what happened on November 7 in the companyoffice can fairly be described as direct dealing betweenemployer and employees outside the knowledge of theexclusivebargaining agent and in derogation of itsstatutoryagency authority. The employeeswere notinterested in abstract justice or ultimate truth in anytheoreticalsense.They wanted their jobs back. And itwould beunrealisticto say Losse did not know this and thathe did not, between the words of theagreementto reducethe statementstowriting,prettymuch give them tounderstand all this would help them. There is no chargeagainst theCompany andthis is anend to thematter.RECOMMENDATIONFor the foregoing reasons, and in consideration of theentire record, I recommenddismissalof the complaint.